motion for partial summary judgment. Eighth Judicial District Court,
                 Clark County; Adriana Escobar, Judge.
                             Petitioners, state medical providers, petition this court for a
                 writ of mandamus directing the district court to grant their motion for
                 partial summary judgment regarding the proper application of NRS
                 41.035's cap on damages to the medical malpractice allegations in this
                 case. However, petitioners have not shown that this court should exercise
                 its discretion to entertain this extraordinary relief request.   We the People
                 Nev. ex rel. Angle v. Miller, 124 Nev. 874, 880, 192 P.3d 1166, 1170 (2008).
                             First, petitioners have a plain, speedy and adequate remedy:
                 they may appeal the district court's damages cap decision upon the entry
                 of the final judgment. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
                 225, 88 P.3d 840, 841 (2004). Second, the issue is not a purely legal
                 question of first impression with widespread application.         See State v.
                 Webster, 88 Nev. 690, 695, 504 P.2d 1316, 1320 (1972) (whether one or
                 more caps may apply turns on whether the allegations are sufficiently
                 "separate, distinct and independent" thus that they may be separately
                 maintained); see also Clark Cnty. Sch. Dist. v. Richardson Constr., Inc.,
                 123 Nev. 382, 390 n.11, 168 P.3d 87, 92 n.11 (2007) (collecting cases
                 interpreting NRS 41.035). Finally, judicial economy would not be served
                 by this court entertaining this writ petition: regardless of how the statute
                 applies, the malpractice issues are going to trial   Compare Cnty. of Clark,
                 ex rel. Univ. Med. Ctr. v. Upchurch, 114 Nev. 749, 759-60, 961 P.2d 754,
                 761 (1998) (holding that the district court did not abuse its discretion in
                 granting declaratory relief on how NRS 41.035 applied to medical
                 malpractice claims before the state actor's liability had been established
                 because an immediate decision on the damages caps issue likely would

SUPREME COURT
        OF
     NEVADA                                            2
(0) 1947A    e
                have resulted in a settlement, thus ending the case very early on).
                Accordingly, we
                           ORDER the petition DENIED.




                                                                          C.J.
                                                Gibbons




                                                              ift-411
                                                Hardesty


                                                 I
                                                Parraguirre


                                                              ca8          J.
                                                Douglas


                                                                           J.



                                                                           J.
                                                Saitta


                cc: Hon. Adriana Escobar, District Judge
                     Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                     Patrick K. McKnight
                     Ramzy P. Ladah
                     Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A